Exhibit 12.2 PUGET SOUND ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) 12 Months Ended June 30, Years Ended December 31, Earnings Available For FixedCharges: Pre-tax income: Income from continuing operations before income taxes $ AFUDC - equity AFUDC - debt Total $ Fixed charges: Interest expense $ Other interest Portion of rentals representative of the interest factor Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges 1 1.94x 1.98x 2.09x 2.25x 2.20x 1 The ratio of earnings to fixed charges was less than 1:1 for the twelve months ended June 30, 2010 due to the unrealized loss on derivative instruments of $128.5 million during this same period.Additional earnings of $15.5 million would have been needed to achieve a coverage ratio of 1:1.
